Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  although Baek (US Patent Publication 20160363214 Al; hereinafter Baek) in view of Jung et al (German Patent DE10350937A1; as evidenced by English translation from ESPACENET; hereinafter Jung) teaches the limitation including “send a drive command to temporarily urge the vehicle to cause a slight initial motion of the vehicle in a direction corresponding to the gear selection in response to receiving the gear selector input signal as a physical confirmation of the gear selection”. 
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(claim 1, 10, 17) “send a drive command to temporarily pulse the vehicle to cause a slight initial motion of the vehicle in a direction corresponding to the gear selection in response to receiving the gear selector input signal as a physical confirmation of the gear selection”, in combination with the remaining elements and features of the claimed invention. 
With regards to above said claim limitations, the closest prior art are as follows: Jung et al (German Patent DE10350937A1; as evidenced by English translation from ESPACENET;  and the prior art is missing to teach the above said claim limitations with regards to claims 1-20. It is for these reasons that the applicants’ invention defines over the prior art of record. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662